Citation Nr: 1235019	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2005.  It appears he also had active duty and/or ACDUTRA in between August 2002 and October 2004.  He is the recipient of a Combat Action Badge.

This appeal arises from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for anxiety/depressive disorder.

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability claim encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.

On a VA Form 21-4138 (Statement in Support of Claim) dated July 20, 2012, the Veteran raised the issues of sleep disorder, hypertension, and bilateral eye injury.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran seeks service connection for anxiety and depression.  In documents of record, the Veteran contends that his anxiety and depression are the result of combat stress during his military service in Iraq.  

The RO denied the Veteran's claim because it found that the Veteran's anxiety pre-existed service and was not aggravated by military service based on a March 2008 VA examination report.  [Service treatment records show that the October 2004 pre-deployment examination report noted that the Veteran was on Zoloft for depression and the Functional Capacity Certificate shows the Veteran indicated that the Zoloft was for depression and anxiety.  Prior to this deployment, records dated in April 2004 show a history of situational anxiety in April 2004 and a history of depression and anxiety in May 2004, and that in May 2004, the Veteran was on Zoloft for depression.]  Upon review of the claims file, the Board finds that while the Veteran's period of active service from October 2004 to December 2005 is verified, the dates of the Veteran's period of active service in 2003 are not clear from the record.  Service dates are crucial in the determination of whether a disability was incurred in service or pre-existed service and was aggravated by service.  Therefore, a remand is necessary in order to obtain the Veteran's service personnel records and verification of his service dates.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit found that if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish aggravation.  Id.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Id.  In addition, the Board observes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C. § 1111 (West 2002); 38 C.F.R. § 3.304(b)  (2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  The Board finds that 38 U.S.C. § 1153 controls; however, the March 2008 VA examiner did not provide the appropriate findings necessary for the Board to make a determination as to whether service connection is warranted.  The March 2008 VA examiner rendered a finding of "Anxiety n.o.s., (preceded military service)" and did not indicate whether the disorder underwent an increase in severity.  In this regard, the Board observes that the Veteran was seen during his period of service from October 2004 to December 2005 for psychiatric complaints including "depression, insomnia, combat stress" in June 2005.  The Veteran was also awarded the Combat Action Badge (evidence that was not a part of the claims file during the VA examiner's review).  For these reasons, the Board finds that another medical opinion is necessary to decide the claim.  

The Veteran also requested that records dated from May 2012 from the Greenville South Carolina Vet Center should be obtained in support of his claim.  The duty to assist requires the procurement of the identified records.   38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and verify the dates of the period of active service he served in 2003 to include through the Service Department or another official source, if necessary.  

2.  Obtain the Veteran's mental health records from the Greenville South Carolina Vet Center dated from May 2012 to present. 

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination by an appropriate examiner to determine the nature of his psychiatric disorder, and to provide an opinion as to its relationship to service.  The claims file should be provided to and reviewed by the examiner, including the March 2008 VA examination report.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing psychiatric disorder (anxiety, depression, etc.) underwent an increase in severity (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during his period of service from October 2004 to December 2005?  The examiner is advised that the Veteran is in receipt of a Combat Action Badge for this period of service.  If yes, 

(b)  Is the increase in severity of the psychiatric disorder (anxiety, depression, etc.) clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any applicable question, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

